NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



NATHANIEL L. ADKINS, DOC #511167,         )
                                          )
             Appellant,                   )
                                          )
v.                                        )
                                          )      Case No. 2D18-3131
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed June 5, 2019.

Appeal from the Circuit Court for
Hillsborough County; Mark Wolfe, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Riggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



PER CURIAM.


             Affirmed.



LaROSE, C.J., and KELLY and ROTHSTEIN-YOUAKIM, JJ., Concur.